SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of April 25, 2011 was 25,907,860. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Signatures 29 Ex-31.1 Ex-31.2 Ex-32 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Schawk, Inc. Consolidated Balance Sheets (In thousands, except share amounts) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,685 at March 31, 2011 and $1,525 at December 31, 2010 Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, less accumulated depreciation of $107,175 at March 31, 2011 and $105,342 at December 31, 2010 Goodwill, net Other intangible assets, net: Customer relationships Other Deferred income taxes Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade accounts payable $ $ Accrued expenses Deferred income taxes Income taxes Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Deferred income taxes Other long-term liabilities Total long-term liabilities Stockholders’ equity: Common stock, $0.008 par value, 40,000,000 shares authorized, 30,643,442 and 30,506,252 shares issued at March 31, 2011 and December 31,2010, respectively, 25,899,191 and 25,761,334 shares outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated comprehensive income, net Treasury stock, at cost, 4,744,251 and 4,744,918 shares of common stock at March 31, 2011 and December 31, 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 Schawk, Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general, and administrative expenses Business and systems integration expenses Foreign exchange loss Acquisition integration and restructuring expenses Impairment of long-lived assets Operating income Other income (expense): Interest income 18 8 Interest expense ) ) Income before income taxes Income tax provision Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted Dividends per Class A common share $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Schawk, Inc. Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash used in operating activities: Depreciation Amortization Impairment of long-lived assets Non cash restructuring charge 87 Amortization of deferred financing fees (Gain) loss on sale of equipment (2 ) 20 Share-based compensation expense Changes in operating assets and liabilities, net of effects from acquisitions: Trade accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Trade accounts payable, accrued expenses and other liabilities ) ) Income taxes payable ) ) Net cash used in operating activities ) ) Cash flows from investing activities Proceeds from sales of property and equipment 27 Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities Issuance of common stock Proceeds from issuance of long-term debt Payments of long-term debt including current portion ) ) Payment of deferred financing fees (5 ) ) Cash dividends ) ) Net cash (used in) provided by financing activities ) Effect of foreign currency rate changes Net decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 5 Schawk, Inc. Notes to Consolidated Financial Statements (Unaudited) (In thousands, except per share data) Note 1 – Significant Accounting Policies The significant accounting policies of Schawk, Inc. (“Schawk” or the “Company”) are included in Note 1 to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K”). There have been no material changes in the Company’s significant accounting policies since December 31, 2010, except as follows: Derivative Financial Instruments. In March 2011, the Company executed two forward contracts, designated as fair value hedges, to mitigate foreign exchange rate exposure. The derivative fair value gains or losses from these fair value hedges is recorded in the Consolidated Statements of Operations. See Note 14 – Derivative Financial Instruments for further discussion. Multiple-Deliverable Revenue Arrangements. On January 1, 2011, the Company prospectively adopted the accounting standards update regarding revenue recognition for multiple deliverable arrangements. These amendments allow a vendor to allocate revenue in an arrangement using its best estimate of selling price if neither vendor specific objective evidence nor third party evidence of selling price exists. The adoption of this standard will potentially result in accelerated revenue recognition for some elements of certain multiple deliverable contracts of the Company. The adoption of this standard update, for the first quarter of 2011, did not have a significant impact on the Company’s consolidated financial position and results of operations in the period of adoption. Adoption impacts in future periods will vary based upon the nature and volume of new or materially modified transactions but are not expected to have a significant impact on sales. Interim Financial Statements The unaudited consolidated interim financial statements of the Company have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Certain previously reported immaterial amounts have been reclassified to conform to the current-period presentation. In the opinion of management, all adjustments necessary for a fair presentation for the periods presented have been recorded. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the Company’s consolidated financial statements and the notes thereto for the three years ended December 31, 2010, as filed with its 2010 Form 10-K. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2011. Recent Accounting Pronouncements In December 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force). The amendments in ASU 2010-29 specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. It also expands the supplemental pro forma disclosures under ASC 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments in ASU 2010-29 are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual period beginning on or after December 15, 2010. Early adoption is permitted. The adoption of this standard did not have a material impact on the Company’s consolidated financial statements. 6 In December 2010, the FASB issued ASU No. 2010-28, Intangibles- Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issue Task Force). ASU 2010-28 amends the criteria for performing Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists. The amendments in ASU 2010-28 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The adoption of this standard did not have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) Improving Disclosures about Fair Value Measurements. The amendments in ASU 2010-06 add additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2, and 3. The amendment is effective for interim and annual periods beginning after December 15, 2009; except for the requirement to separately disclose amounts in the Level 3 rollforward on a gross basis, which is effective for interim and annual periods beginning after December 15, 2010. Early application is permitted. The adoption of this standard did not have a material impact on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU No. 2009-13, Revenue Recognition (Topic 605) – Multiple-Deliverable Revenue Arrangements, and ASU 2009-14, Software (Topic 985) – Certain Revenue Arrangements That Include Software Elements. As summarized in ASU 2009-13, ASC Topic 605 has been amended (1)to provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2)to require an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of selling price; and (3)to eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. As summarized in ASU 2009-14, ASC Topic 985 has been amended to remove from the scope of industry specific revenue accounting guidance for software and software related transactions, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality. The accounting changes summarized in ASU 2009-14 and ASU 2009-13 are both effective for fiscal years beginning on or after June15, 2010, with early adoption permitted. The adoption of these standards did not have a material impact on the Company’s consolidated financial statements. Note 2 – Inventories The Company’s inventories consist primarily of raw materials and work in process inventories, as well as finished goods inventory related to the Company’s Los Angeles print operation.Raw materials are stated at the lower of cost or market. Work-in-process consists of primarily deferred labor and overhead costs. The majority of the Company’s inventories are valued on the first-in, first-out (FIFO) basis. The remaining inventories are valued using the last-in, first-out (LIFO) method. The Company periodically evaluates the realizability of inventories and adjusts the carrying value as necessary. Inventories consist of the following: March 31, December 31, Raw materials $ $ Work in process Finished goods Less: LIFO reserve ) ) Total $ $ Note 3 – Earnings Per Share Basic earnings per share are computed by dividing net income by the weighted average shares outstanding for the period. Diluted earnings per share are computed by dividing net income by the weighted average number of common shares, including common stock equivalent shares (stock options) outstanding for the period. There were no reconciling items to net income to arrive at income available to common stockholders. 7 The following table details the computation of basic and diluted earnings per common share: Three Months Ended March 31, Net income $ $ Weighted average shares – Basic Effect of dilutive stock options Adjusted weighted average shares and assumed conversions – Diluted Basic earnings per common share $ $ Diluted earnings per common share $ $ The following table presents the potentially dilutive outstanding stock options excluded from the computation of diluted earnings per share for each period because they would be anti-dilutive: Three Months Ended March 31, Anti-dilutive options Exercise price range $ 18.20 – 21.08 $ 12.87 – 21.08 Note 4 – Comprehensive Income The Company reports certain changes in equity during a period in accordance with the Comprehensive Income Topic of the Codification, ASC 220. Accumulated comprehensive income, net includes cumulative translation adjustments. The components of comprehensive income for the three month periods ended March 31, 2011 and 2010 are as follows: Three Months Ended March 31, Net income $ $ Foreign currency translation adjustments Comprehensive income $ $ Note 5 – Stock Based Compensation The Company accounts for share-based payments in accordance with the provisions of the Stock Compensation Topic of the Codification, ASC 718, based on the grant date fair value estimated in accordance with the provisions of ASC 718 and using the straight-line expense attribution method. The Company records compensation expense for employee stock options based on the estimated fair value of the options on the date of grant using the Black-Scholes option-pricing model with the assumptions included in the table below. The Company uses historical data among other factors to estimate the expected price volatility, the expected term and the expected forfeiture rate. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. 8 The following assumptions were used to estimate the fair value of options granted during the three-month periods ended March 31, 2011 and March 31, 2010, using the Black-Scholes option-pricing model. Three Months Ended March 31, Expected dividend yield 1.57-1.76 % % Expected stock price volatility 52.70-52.78 % % Risk-free interest rate 2.54-2.84 % % Weighted-average expected life of options Years Years Forfeiture rate % % The number of options and shares of restricted stock granted during the three-month periods ended March 31, 2011 and March 31, 2010 was 177 and 174, respectively. The total fair value of options and restricted stock granted during the three-month periods ended March 31, 2011 and March 31, 2010 was $2,286 and $1,554, respectively. As of March 31, 2011 and March 31, 2010, there was $3,942 and $3,226, respectively, of total unrecognized compensation cost related to nonvested options and restricted shares outstanding. That cost is expected to be recognized over a weighted average period of approximately two years. Expense recognized under ASC 718 for the three-month periods ended March 31, 2011 and March 31, 2010, was $471 and $457, respectively. Note 6 – Impairment of Long-lived Assets and Insurance Recoveries During the first quarter of 2011, the Company recorded impairment charges in the amount of $87 related to building improvements at Company facilities that are being combined with other operating facilities or shut-down. Since the impairments relate to the Company’s ongoing restructuring and cost reduction initiatives, the impairment charges are included in Acquisition integration and restructuring expenses in the Consolidated Statements of Operations. See Note 13 – Acquisition Integration and Restructuring. During the first quarter of 2010, certain newly purchased and installed production equipment sustained water damage and became no longer operable. The Company recorded an impairment charge in the amount of $680, the net book value of the damaged equipment, which is included in Impairment of long-lived assets in the Consolidated Statements of Operations for the three-month period ended March 31, 2010, and filed a claim with its insurance carrier for the loss incurred. The expense was recorded in the North America operating segment. The Company maintains insurance coverage for property loss, business interruption, and directors and officers liability and records insurance recoveries in the period in which the insurance carrier validates the claim and confirms the amount of reimbursement to be paid. During the first quarter of 2011, the Company received insurance settlements of $93 for business interruption and other expenses related to a 2009 flood at one of its North American operations and $69 related to a recovery of legal fees related to employment issues. The insurance recoveries are reflected in Selling, general and administrative expenses in the Consolidated Statements of Operations. During the first quarter of 2010, the Company did not receive any insurance settlements. Note 7 – Acquisitions Real Branding LLC Effective November 10, 2010, the Company acquired 100 percent of the equity of Real Branding LLC (“Real Branding”), a United States - based digital marketing agency. Real Branding provides digital marketing services to consumer product and entertainment clients through its locations in San Francisco and New York. The net assets and results of operations of Real Branding are included in the Consolidated Financial Statements as of November 10, 2010 in the North America operating segment. This business was acquired to strengthen the Company’s ability to offer integrated strategic, creative and executional services in the digital media marketplace. The purchase price of $9,807 consisted of $6,000 paid in cash at closing, $182 accrued at year-end 2010 and paid in the first quarter of 2011 for a net working capital adjustment, and $3,625 recorded as an estimated liability to the sellers for contingent consideration based on future performance of the business, as described below. 9 The Company has recorded a preliminary purchase price allocation based on a fair value appraisal by an independent consulting company and will finalize the allocation during 2011. The goodwill ascribed to this acquisition is deductible for tax purposes. A summary of the fair values assigned to the acquired assets is as follows: Accounts receivable $ Prepaid expenses and other current assets 87 Deferred income taxes 29 Property and equipment Goodwill Customer relationships Non-compete agreements Trade accounts payable ) Accrued expenses ) Other long term liabilities ) Total cash paid, net of $1,097 cash acquired $ Under the acquisition agreement, the purchase price may be increased by up to $6,000 if a specified target of earnings before interest, taxes, depreciation and amortization is achieved for the years 2011 through 2014. Based on performance projections available at the date of the acquisition, the Company has recorded estimated contingent consideration of $3,990, less a present value discount of $365. The contingent consideration is payable periodically during 2012 through 2015, based on actual future performance. The Company may adjust its estimate of the contingent consideration payable when it finalizes the purchase price allocation. Untitled London Limited Effective September 17, 2010, the Company acquired the operating assets of Untitled London Limited, a United Kingdom-based agency that provides strategic, creative and technical services for digital marketing. The net assets and results of operations of Untitled London Limited are included in the Consolidated Financial Statements in the Europe operating segment, effective September 17, 2010. This business was acquired to expand the Company’s digital marketing capabilities in Europe. The purchase price was approximately $860. Exit Reserves from Prior Acquisitions The Company recorded exit reserves related to its acquisitions of Weir Holdings Limited and Seven Worldwide Holdings, Inc., which occurred in 2004 and 2005, respectively. The major expenses included in the exit reserves were employee severance and lease termination expenses. The exit reserve balances related to employee severance were paid in prior years. The exit reserves related to the facility closures are being paid over the term of the leases, with the longest lease expiring in 2015. The remaining reserve balance of $555 is included on the Consolidated Balance Sheets as of March 31, 2011 as follows: $414 is included in Accrued expenses and $141 is included in Other long-term liabilities. The following table summarizes the reserve activity from December 31, 2010 through March 31, 2011 for facility closure costs: Beginning of End of Period Adjustments Payments Period Facility closure cost $ $ ) $ ) $ 10 Note 8 – Debt Debt obligations consist of the following: Quarters Ended March 31, December 31, Revolving credit agreement $ $ Series A senior note payable - Tranche A Series A senior note payable - Tranche B Series D senior note payable Series E senior note payable Other Less amounts due in one year or less ) ) Total $ $ In 2003 and 2005, the Company entered into two private placements of debt to provide long-term financing. The senior notes payable issued under these agreements currently bear interest at rates from 8.90 percent to 9.17 percent. The remaining aggregate balance of the notes, $27,652, is included on the March 31, 2011 Consolidated Balance Sheets as follows: $20,278 is included in Current portion of long-term debt and $7,374 is included in Long-term debt. Effective January12, 2010, the Company and certain subsidiary borrowers of the Company entered into an amended and restated credit agreement (the “Credit Agreement”) in order to refinance its revolving credit facility. The Credit Agreement provides for a two and one-half year secured, multicurrency revolving credit facility in the principal amount of $90,000, including a $10,000 swing-line loan subfacility and a $10,000 subfacility for letters of credit. The Company may, at its option and subject to certain conditions, increase the amount of the facility by up to $10,000 by obtaining one or more new commitments from new or existing lenders to fund such increase. Immediately following the closing of the facility, there was approximately $15,000 in outstanding borrowings. Loans under the facility generally bear interest at a rate of LIBOR plus a margin that varies with the Company’s cash flow leverage ratio, in addition to applicable commitment fees, with a maximum rate of LIBOR plus 350basis points. Loans under the facility are not subject to a minimum LIBOR floor. At March 31, 2011, the applicable margin was 250 basis points, resulting in an interest rate of 2.75percent. There were no borrowings under the LIBOR portion of the facility at March 31, 2011. At the Company’s option, loans under the facility can also bear interest at prime plus 1.5 percent. At March 31, 2011, there was $8,700 of prime rate borrowings outstanding at an interest rate of approximately 4.75 percent. The Company’s Canadian subsidiary borrows under the revolving credit facility in the form of bankers’ acceptance agreements. At March 31, 2011, there was $8,229 outstanding under bankers’ acceptance agreements. The total balance outstanding at March 31, 2011 of $16,929 is included in Long-term debt on the Consolidated Balance Sheets. Borrowings under the facility will be used for general corporate purposes, such as working capital and capital expenditures. Additionally, together with anticipated cash generated from operations, the unutilized portion of the credit facility is expected to be available to provide financing flexibility and support in the funding of principal payments due in 2011 and succeeding years on the Company’s other long-term debt obligations. Outstanding obligations due under the facility are secured through security interests in and liens on substantially all of the Company’s and its domestic subsidiaries’ current and future personal property and on 100percent of the capital stock of the Company’s existing and future domestic subsidiaries and 65percent of the capital stock of certain foreign subsidiaries. 11 The Credit Agreement contains certain customary affirmative and negative covenants and events of default. Under the terms of the Credit Agreement, permitted capital expenditures excluding acquisitions are restricted to not more than $18,500 per fiscal year, or $40,000 over the term of the credit facility, and dividends, stock repurchases and other restricted payments are limited to $5,000 per fiscal year. Other covenants include, among other things,restrictions on the Company’s and in certain cases its subsidiaries’ ability to incur additional indebtedness; dispose of assets; create or permit liens on assets; make loans, advances or other investments; incur certain guarantee obligations; engage in mergers, consolidations or acquisitions, other than those meeting the requirements of the Credit Agreement; engage in certain transactions with affiliates; engage in sale/leaseback transactions; and engage in certain hedging arrangements. The Credit Agreement also requires compliance with specified financial ratios and tests, including a minimum fixed charge coverage ratio, a maximum cash flow ratio and a minimum consolidated net worth requirement. The Company was in compliance with all covenants at March 31, 2011. Concurrently with its entry into the Credit Agreement, the Company also amended the note purchase agreements underlying its outstanding senior notes in order to conform the financial and other covenants contained in the note purchase agreements to the covenants contained in the Credit Agreement described above. Effective November 17, 2010, the Company entered into Amendment No.1 (the “Credit Facility Amendment”) to the Credit Agreement. Pursuant to the Credit Facility Amendment, the amount of restricted payments, including dividends and stock repurchases, permitted to be made by the Company per year (the “Annual Restricted Payments”) was increased from $5,000 per fiscal year to an amount not to exceed $14,000 for the period January 1, 2011 through the credit facility termination date (July 12, 2012), provided that any such restricted payments may not exceed $10,000 in the aggregate for any four consecutive fiscal quarters during the aforementioned period. In addition to the annual restricted payment provisions, the Credit Facility Amendment provides that the Company may make one or more additional restricted payments on or before December 31, 2011 that in the aggregate amount do not exceed $13,000. The Credit Facility Amendment also decreased the Company’s maximum cash flow leverage ratio for periods ending on and after December 31, 2010. Concurrently with its entry into the Credit Facility Amendment, the Company also amended the note purchase agreements underlying its outstanding senior notes in order to conform the financial and other covenants contained in the note purchase agreements to the covenants contained in the Credit Facility Amendment described above. In September 2010, the Company financed $911 of business insurance premiums for a 2010 – 2011 policy term. The premiums are due in three equal quarterly payments, ending in June 2011. In March 2011, the Company financed an additional $717 of business insurance premiums for a 2011 – 2012 policy term. The premiums are due in three equal quarterly payments, ending in December 2011. The total balance outstanding for these insurance premiums at March 31, 2011 is $1,022. The total balance is included in Current portion of long-term debt on the Consolidated Balance Sheets. Deferred Financing Fees The Company capitalized $5 of legal fees as deferred financing fees during the first quarter of 2011. During the first quarter of 2011, the Company amortized a total of $154 of deferred financing fees. During the first quarter of 2010, the Company amortized a total of $243 of deferred financing fees. These amounts are included with in Interest expense on the Consolidated Statements of Operations. At March 31, 2011, the Company had $811 of unamortized deferred financing fees. Note 9 – Goodwill and Intangible Assets The Company’s intangible assets not subject to amortization consist entirely of goodwill. The Company accounts for goodwill in accordance with the Intangibles – Goodwill and Other Topic of the Codification, ASC 350. Under ASC 350, the Company’s goodwill is not amortized throughout the period, but is subject to an annual impairment test. The Company performs an impairment test annually on October, 1st or more frequently if events or changes in business circumstances indicate that the carrying value may not be recoverable. 12 The changes in the carrying amount of goodwill by reportable segment during the quarter ended March 31, 2011, were as follows: North Asia America Europe Pacific Total Cost: December 31, 2010 $ Foreign currency translation March 31, 2011 $ Accumulated impairment: December 31, 2010 $ ) $ ) $ ) $ ) Foreign currency translation ) March 31, 2011 $ ) $ ) $ ) $ ) Net book value: December 31, 2010 $ March 31, 2011 $ The Company’s other intangible assets subject to amortization are as follows: March 31, 2011 Weighted Average Life Cost Accumulated Amortization Net Customer relationships years $ $ ) $ Digital images years ) Developed technologies years ) Non-compete agreements years ) Trade names years ) 33 Contract acquisition cost years ) years $ $ ) $ December 31, 2010 Weighted Average Life Cost Accumulated Amortization Net Customer relationships years $ $ ) $ Digital images years ) Developed technologies years ) Non-compete agreements years ) Trade names years ) 34 Contract acquisition cost years ) years $ $ ) $ 13 Other intangible assets were recorded at fair market value as of the dates of the acquisitions based upon independent third party appraisals. The fair values and useful lives assigned to customer relationship assets are based on the period over which these relationships are expected to contribute directly or indirectly to the future cash flows of the Company. The acquired companies typically have had key long-term relationships with Fortune 500 companies lasting 15 years or more. Because of the custom nature of the work that the Company does, it has been the Company’s experience that clients are reluctant to change suppliers. Amortization expense related to the other intangible assets totaled $1,228 and $1,161 for the three-month periods ended March 31, 2011 and March 31, 2010, respectively. Amortization expense for each of the next five twelve month periods beginning April 1, 2011, is expected to be approximately $4,886 for 2012, $4,592 for 2013, $4,435 for 2014, $4,223 for 2015, and $3,569 for 2016. Note 10 – Income Taxes The Company’s interim period tax provision is determined as follows: · At the end of each quarter, the Company estimates the tax that will be provided for the fiscal year. · The forecasted annual effective tax rate is applied to the year-to-date ordinary income at the end of each quarter to compute the year-to-date tax applicable to ordinary income. The term ordinary income refers to income from continuing operations before income taxes, excluding significant, unusual or infrequently occurring items. The tax expense or benefit related to ordinary income in each quarter is the difference between the most recent year-to-date and the prior quarter-to-date computations. · The tax effects of significant or infrequently occurring items are recognized as discrete items in the interim periods in which the events occur. The impact of changes in tax laws or rates on deferred tax amounts, the effects of changes in judgment about valuation allowances established in prior years, and changes in tax reserves resulting from the finalization of tax audits or reviews are examples of significant, unusual or infrequently occurring items which are recognized as discrete items in the interim period in which the event occurs. The determination of the forecasted annual effective tax rate is based upon a number of significant estimates and judgments, including the forecasted annual pretax income of the corporation in each tax jurisdiction in which it operates and the development of tax planning strategies during the year. In addition, the Company’s tax expense can be impacted by changes in tax rates or laws, the finalization of tax audits and reviews, as well as other factors that cannot be predicted with certainty. The Company will continue to reassess the need for a valuation allowance on a quarterly basis and consider reversing a significant portion of the valuation reserve upon assessment of certain factors, including a demonstration of sustained profitability and the support of internal financial forecasts demonstrating the utilization of the NOLs prior to their expiration. Based on analysis of our projected future pre-tax income, the Company may have sufficient evidence within the next 12 months to release the valuation allowance currently recorded against our deferred tax assets. As such, there can be significant volatility in interim tax provisions. The Company’s forecasted annual effective tax rate for the first quarter of 2011 and 2010 was approximately33 percent and 38 percent, respectively. The decrease in the forecasted rate is principally due to a lower projection of profits in the United States than in foreign jurisdictions in 2011 compared to 2010. The following table sets out the tax expense and the effective tax rates of the Company: Three Months Ended March 31, Pretax income $ $ Income tax expense $ $ Effective tax rate % % 14 In the first quarter of 2011, the Company recognized tax expense of $1,491 on pretax income of $4,280, or an effective tax rate of 34.8 percent. The tax rate was adjusted by a discrete period tax benefit of $389 related to the reversal of valuation allowances previously recorded on net operating loss carryforwards. In the first quarter of 2010, the Company recognized tax expense of $2,025 on pretax income of $4,545, or an effective tax rate of 44.6 percent. The actual effective tax rate for the first quarter of 2010 exceeded the statutory rate principally due to the impact of permanent items, valuation allowance increases and non-creditable withholding taxes. The Company has unrecognized tax benefits, exclusive of interest and penalties of $4,252 and $4,249 at March 31, 2011 and December 31, 2010, respectively. The reserve for uncertain tax positions increase for foreign exchange rate fluctuation of $124 is offset by a decrease for a statute of limitations closure of $120. Note 11 – Segment Reporting The Company organizes and manages its operations primarily by geographic area and measures profit and loss of its segments based on operating income (loss). The accounting policies used to measure operating income of the segments are the same as those used to prepare the consolidated financial statements. Segment Reporting Topic of the Codification, ASC 280, requires that a public business enterprise report financial information about its reportable operating segments. Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker (“CODM”) in deciding how to allocate resources and in assessing performance. The Company’s North America reportable segment includes all of the Company’s operations located in North America, including its Canadian and Mexican operations, its U.S. branding and design capabilities and its U.S. digital solutions business. The Company’s Europe reportable segment includes all operations located in Europe, including its European branding and design capabilities and its digital solutions business. The Company’s Asia Pacific reportable segment includes all operations in Asia and Australia, including its Asia Pacific branding and design capabilities. These reporting segments meet the quantitative thresholds for separate disclosure in accordance with the relevant provisions of ASC 280. Corporate consists of unallocated general and administrative activities and associated expenses, including executive, legal, finance, information technology, human resources and certain facility costs. In addition, certain costs and employee benefit plans are included in corporate and not allocated to operating segments. The Company has disclosed operating income (loss) as the primary measure of segment profitability. This is the measure of profitability used by the Company’s CODM and is most consistent with the presentation of profitability reported within the consolidated financial statements. Segment information relating to results of operations is as follows: Three Months Ended March 31, Sales to external clients: North America $ $ Europe Asia Pacific Intercompany sales elimination ) ) Total $ $ Operating segment income (loss): North America $ $ Europe Asia Pacific 30 Corporate ) ) Operating income Interest expense, net ) ) Income before income taxes $ $ Note 12 – Contingencies United States Securities and Exchange Commission The SEC has been conducting a fact-finding investigation to determine whether there have been violations of certain provisions of the federal securities laws in connection with the Company’s restatement of its financial results for the years ended December 31, 2005 and 2006 and for the first three quarters of 2007. On March5, 2009, the SEC notified the Company that it had issued a Formal Order of Investigation. The Company has been cooperating fully with the SEC and is committed to continue to cooperate fully until the SEC completes its investigation. The Company has incurred professional fees and other costs in responding to the SEC’s previously informal inquiry and expects to continue to incur professional fees and other costs in responding to the SEC’s ongoing formal investigation, which may be significant, until resolved. 15 Note 13 – Acquisition Integration and Restructuring In 2008, the Company initiated a cost reduction and restructuring plan involving a consolidation and realignment of its workforce and incurred costs for employee terminations, obligations for future lease payments, fixed asset impairments, and other associated costs. The costs associated with these actions are covered under the Exit or Disposal Cost Obligations Topic of the Codification, ASC 420, and the Compensation – Nonretirement Postemployment Benefits Topic, ASC 712. The Company continued its cost reduction efforts during 2009, 2010, and 2011. The following table summarizes the accruals recorded, adjustments, and the cash payments during the three-month period ended March 31, 2011, related to cost reduction and restructuring actions initiated during 2008, 2009, 2010 and 2011. The adjustments are comprised of reversals of previously recorded expense accruals and foreign currency translation adjustments. The remaining reserve balance of $4,094 is includedon the Consolidated Balance Sheets at March 31, 2011 as follows: $2,040 is included in Accrued expenses and $2,054 is included in Other long-term liabilities. Employee Terminations Lease Obligations Total Actions Initiated in 2008 Liability balance at December 31, 2010 $ $ $ Adjustments 3 66 69 Cash payments ) ) Liability balance at March 31, 2011 $ $ $ Actions Initiated in 2009 Liability balance at December 31, 2010 $ $ $ Adjustments (1
